 WASHINGTON HARDWARE AND FURNITURE CO.Gravenslund Operating Company d/b/a WashingtonHardware and Furniture Co.andRetailClerksUnionNo. 1612,RetailClerks InternationalAssociation,AFL-CIO. Case 19-CA-3981March 26, 1969DECISION AND ORDERBY MEMBERS BROWN, JENKINS, AND ZAGORIAOn September 25, 1968, Trial Examiner GeorgeH.O'Brien issued hisDecisionfindingthatRespondenthadnotengaged in unfair laborpractices and recommending that the complaint bedismissed,assetforth in the attached TrialExaminer'sDecision.Thereafter,theGeneralCounsel filed exceptions, and the Charging Partyfiled exceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itspowersinconnectionwiththiscasetoathree-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and brief, andthe entire record in this case, and hereby adopts thefindings, conclusions, and recommendations of theTrialExaminer only to the extent consistentherewith.As more fully set forth in the Trial Examiner'sDecision, the record establishes that in each yearfrom 1950 through 1964, the Respondent had paiditsemployees a Christmas bonus computed on theRespondent's evaluation of the services rendered bythe recipients thereof, but in 1965 the bonus wasunilaterally discontinued. Thereafter, the 1965 bonuswas paid in December 1967, following issuance ofthe Board's Decision and Order, dated November26, 1967, in a prior case alleging that such actionwasunlawful.'Itwas there held2 that theRespondent'sChristmasbonusconstitutedanintegralpart of the wage structure which was amandatory subject of bargaining, and that theRespondent violated Section 8(a)(5) and (1) of theAct by unilaterally deciding to discontinue, and byunilaterallydiscontinuing, the payment thereof in1965.'GravenslundOperatingCompanyd/b/aWashingtonHardware andFurnitureCo,168 NLRB No 72'Member Brown dissented in the prior case because he would not havereachedthemerits at that time,butwould have held the matter inabeyancepending utilizationby the partiesof theirprivately arrived atgrievance-arbitrationmethod ofresolvingdisputes.However, as themajorityof the Panel didconsider and resolve the issues in thatproceeding,MemberBrown accepts the findings of his colleagues in thatcase as conclusive of the underlying facts and legal questions involvedherein63After the events involved in the prior case, theRespondent again did not pay a Christmas bonus ineither 1966 or 1967, and did not consult with theUnion concerning this at any time. On April 1,1968, the Union filed the instant charge, allegingthat the Respondent acted unlawfully in unilaterallyfailing to pay the 1967 bonus.' The RespondentconcededbeforetheTrialExaminer that aChristmasbonus is a mandatory subject ofbargaining but argued that the Union had notrequested bargaining on this subject at any relevanttime.Although a new contract was executed in1968,' it contained no provision or reference to thisbonus.The Trial Examiner concluded that because theBoard in the prior case specifically found that in1965 the Respondent discontinued the practice ofpaying .the Christmas bonus, albeit unlawfully, andas the Board's order therein did not direct that thepractice be resumed, the bonus was no longer inexistence and was no longer a part of the wagestructure after 1965. He further held that, since theRespondenteffectivelydiscontinuedthebonuspayment, it was the Union which was seeking achange in existing conditions of employment, i.e., itwas attempting to secure reinstatement of the bonuspayment, and it was incumbent upon the Union torequestdiscussion thereof.The Examiner foundthat, as the Union had failed to request bargainingconcerning such a change, the Respondent had notviolated Section 8(a)(5) of the Act. We find merit inthe exceptions to these findings.It is patent that the order in the prior case wasdirected to the facts then before the Board; i.e., the1965 failure to pay the bonus. It is also obviousthat, in directing the Respondent to pay the amountof that bonus to employees and to cease and desistfrom refusing thereafter to bargain collectively byunilateralchanges in bonus payments or otherconditions, the decision contemplated the continuedpayment of such bonuses unless the Respondentbargained with the Union before it failed to makesuch payment in the future. To hold otherwisewould be to permit the Respondent to profit by itsunlawful conduct by giving effect to its unilaterallyadopted change while relieving the Respondent of itsThe Union filedno charge based on the failure topay the1966 bonusfor the stated reason that the poor case was pending before the Board fordetermination of whether the Respondent had an obligation to bargainconcerning the Christmas bonusWhen the decision issued in that caseinvolving the 1965 bonus,the 10(b) period,during which a charge could befiled concerning the 1966 bonus,had expiredThe previous collective-bargaining agreement between the Employer andUnion was entered on November 18, 1965, and was effective to May 11,1968During negotiations for a new contract in June 1968, the Union wasinformedby theRespondentthat the Companycould not pay the 1967Christmas bonus because it had no profit in 1967, and the Unionresponded that it would leave the matter to the Board for determinationand if the Company would demonstrate to the Board that it made noprofit in 1967, no bonus would be required No evidence was adduced tosupportthisassertionotherthantestimonybyRespondent'ssecretary-treasurer,Mr John Gravenslund,that 1967 was an unprofitableyearHowever, this would be relevant only to the computation of theamounts of the bonuses to be paid175NLRB No. 10 64DECISIONSOF NATIONALLABOR RELATIONS BOARDobligation to bargain with the Union about suchchange upon payment of 1 year's bonus. Such aresult is incongruous and inconsistent with theconclusions reached in that case, and falls far shortof returning the parties and the employees to thestatus quo anteto the extent possible.In view of the above, it is clearly implicit that theChristmas bonus continued as a part of the wagestructureatalltimesrelevantherein,andcontinuously constituted amandatory subject ofbargaining which the Respondent could not lawfullymodifywithoutfirstdiscussingitwiththeemployees' collective-bargaining representative.' It isalso apparent that the Respondent was the partyseekingtochangeanexistingconditionofemployment,andthatthereforegood-faithbargainingwould require that the Respondentpropose such change to the Union and request itsagreement. This the Respondent admittedly failed todo at any time, and particularly in connection withthe failure to pay the Christmas bonus in 1967,which was the subject of the charge and complaintherein.Accordingly, we find that the Respondent,by unilaterally discontinuing the payment of theChristmas bonus in 1967 to its employees in theappropriate unit, violated Section 8(a)(5) and (1) ofthe Act.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondent set forth herein,occurring in connection with its operations, have aclose, intimate, and substantial relation to trade,traffic, and commerce among the several States, andtend to lead to labor disputes burdening andobstructing commerce and the free flow thereof.THE REMEDYHaving found that the Respondent has engaged inunfair labor practices within the meaning of Section8(a)(1)and (5) of the Act, we shall orderRespondent to cease and desist therefrom and takecertain affirmative action which we find necessary toeffectuate the policies of the Act.We shall also order the Respondent to make itsemployees whole for the monetary loss suffered bythem as a result of the unlawful withholding of the1967Christmas bonus, the amount of loss to bedetermined by the formula, as nearly as can beascertained,used in making bonus payments inprevious years,' with interest at the rate of 6 percentper annum.'Upon the basis of the foregoing findings of fact,and upon the entire record in the case, the Boardmakes the following:CONCLUSIONS OF LAW1.GravenslundOperatingCompany d/b/aWashington Hardware and Furniture Co. is engagedin commerce within the meaning of Section 2(6) and(7) of the Act.2.RetailClerks Union No. 1612, Retail ClerksInternationalAssociation,AFL-CIO, is a labororganization within the meaning of Section 2(5) ofthe Act.3.All full-time and regular part-time employeesemployed by the Respondent at its retail outlet at 6West Kennewick Avenue, Kennewick, Washington,excluding guards and supervisors as defined in theAct, constitute a unit appropriate for the purposesof collective bargaining- within themeaning ofSection 9(b) of the Act.4.The Union is, and at all times since July 27,1964, has been, the exclusive certified representativeof all employees in the aforesaid unit for thepurposes of collective bargaining with respect torates of pay, wages, hours of employment, and otherterms and conditions of employment.5.By unilaterally discontinuing the payments ofChristmas bonuses in 1967 to its employees in theappropriate unit, the Respondent has engaged in andisengaginginunfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act.6.The aforesaid unfair labor practices are unfairlaborpracticesaffectingcommercewithinthemeaning of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amebded, the National LaborRelations Board hereby orders that the Respondent,Gravenslund Operating Company d/b/a WashingtonHardwardandFurnitureCo.,Kennewick,Washington, its officers, agents, successors, andassigns, shall:1.Cease and desist from:(a)Refusing to bargain collectively with theUnion with respect to Christmas bonuses or anyothertermorconditionofemploymentbyunilaterally effectuating changes in bonus paymentsor any term or condition of employment of itsemployees in the appropriate bargaining unit in'The fact that the Union did not protest,or file a charge based on theRespondent's failure to pay the 1966 bonus is immaterial in this situation,since it was awaiting Board decision on the underlying questions ofwhether the Christmas bonus was a part of the wage structure and whetherany change therein was a mandatory subject of bargaining It is wellsettled that each failure to satisfy its statutory obligation to bargainconstitutesaseparate violation oftheAct.CfWest Penn PowerCompany.143NLRB 1316,1321, enforcement denied on other grounds337 F 2d 993 (C A 3)'Although some difficulty may be encountered in computing theemployees' loss as a result of the Respondent's unfair labor practices, thisisnot a legitimate reason for a total denial of compensation The formulatobe used in determining the amount of compensation due to theemployees can be determined by agreements of the parties,or, if necessary,in a backpay proceedingAmerican Fire Apparatus Company,160 NLRB1318, 1319'IsisPlumbing & Heating Co.Inc,138 NLRB 716,Zelrich Company,144 NLRB 1381,enfd344 F.2d 1011 (C A. 5) WASHINGTON HARDWARE AND FURNITURE CO.derogation of the rights of the Union or any otherlabor organization which employees may select astheir exclusive bargaining representative.(b) In any like or related manner interfering withthe rights of employees guaranteed in Section 7 ofthe Act.2.Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a)Pay to each of its employees in theappropriate unit the amounts due them for the 1967Christmas bonus, to be computed in the manner setforth in this Decision and Order.(b) Preserve and, upon request, make available totheBoard or its agents, for examination andcopying, all payroll records, social security paymentrecords, timecards, personnel records and reports,and all other records necessary to analyze theamounts due under the terms hereof.(c)Post at its place of business in Kennewick,Washington, copies of the attached notice marked"Appendix.""Copies of said notice, on formsprovided by the Regional Director for Region 19,afterbeingdulysignedbyanauthorizedrepresentative of the Respondent, shall be posted byitimmediatelyupon receipt thereof, and bemaintained by it for 60 consecutive days thereafter,inconspicuous places, including all places wherenoticestoemployeesarecustomarilyposted.Reasonable steps shall be taken by the Respondentto insure that said notices are not altered, defaced,or covered by any other material.(d)Notify the Regional Director for Region 19, inwriting, within 10 days from the date of this Order,what steps have been taken to comply herewith.'In the event that this Order is enforced by a decree of a United StatesCourt of Appeals,there shall be substituted for the words"a Decision andOrder" the words "a Decree of the United States Court of AppealsEnforcing an Order"APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Decision and Order of the NationalLabor RelationsBoard and inorder to effectuate thepolicies of the National Labor Relations Act, as amended,we hereby notify our employees that.WE WILL NOT refuse to bargain collectively withRetailClerksUnionNo.1612,RetailClerksInternationalAssociation,AFL-CIO, by unilaterallychangingChristmas bonuses or any other term orcondition of employment of any employees in theappropriatebargainingunit in derogation of the rightsof the Union.WE WILL NOTengagein any like or related conductwhich interferes with,restrains,or coerces you in theexercise of the rightsguaranteedyou in Section 7 of theAct.WE WILL pay the 1967 Christmas bonus to ouremployees in the appropriateamountdue them, withinterest thereon at the rate of 6 percentper annum.The appropriateunit is:65Allfulltimeand regular part-time employeesemployed byusatour retail outlet at 6WestKennewickAvenue,Kennewick,Washington,excluding guards and supervisors as defined in theAct.G RAV ENS LUNDOPERATING COMPANYD/B/AWASHINGTONHARDWARE ANDFURNITURE CO(Employer)DatedBy(Representative)(Title)This notice must remain posted for 60 consecutive daysfrom the date of posting, and must not be altered,defaced, or covered by any other material.If employees have any question concerning this noticeor compliance with its provisions they may communicatedirectlywith the Board's Regional Office, RepublicBuilding, 1511 Third Avenue, Seattle, Washington 98101,Telephone 206-583-4532.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEGEORGEH.O'BRIEN,TrialExaminerThisproceeding, heard at Richland, Washington, on August 9,1968, pursuant to a charge filed April 3, 1968 and acomplaint issued June 28, 1968, presents the question asto whether Respondent violated Sections 8(a)(1) and (5) oftheNationalLabor Relations Act as amended hereincalled the Act by failing to pay a bonus to its employeesat Christmastime, 1967.Upon the entire record in the case and after dueconsideration of briefs filed by the General Counsel andby the Respondent I make the following:FINDINGS OF FACT1.THE BUSINESSOF RESPONDENTGravenslundOperatingCompany d/b/a WashingtonHardware and Furniture Co., herein called Respondent, isand has been at all times material herein, a State ofWashingtoncorporationengagedatKennewick,Washington, in the retailing of general merchandiseDuring its past fiscal year, Respondent, in the course andconduct of its said business, had gross sales exceeding$500,000 and purchased and received at its Kennewickstore goods and material from directly outside the StateofWashington valued in excess of $50,000. 1 find thatRespondent is an employer within the meaning of Section2(2) of the Act, engaged in commerce, and in operationsaffecting commerce within the meaning of Section 2(6)and (7) of the Act.11.THE LABORORGANIZATION INVOLVEDRetailClerksUnionNo.1612,RetailClerksInternationalAssociation,AFL-CIO,herein called theUnion is a labor organization within the meaning ofSection 2(5) of the Act. 66DECISIONS OF NATIONAL LABOR RELATIONS BOARDIII.THE ALLEGED UNFAIR LABOR PRACTICESA PreliminaryStatementOn November 26, 1967, the Board handed down itsDecision and Order inGravenslund Operating Companyd/b/aWashingtonHardware and Furniture Co.andRetail Clerks Union No. 1612, Retail Clerks InternationalAssociation,AFL-CIO,Case 19-CA-3368, 168 NLRBNo. 72, herein called the prior case. This Decision andOrderwas based upon a stipulation of fact datedSeptember 22, 1966 Facts found by the Board in thepriorcaseare,bytheruleofresjudicata,uncontrovertable, but only through September 22, 1966.As to the period after September 22, 1966, the Board'sfindings have only presumptive validity.'In taking official notice of the facts found by the Boardin the prior case and while recognizing the presumption oflaw that a fact once established is presumed to continueuntil the contrary is shown, I have not given finality tothat presumption. The Board in the prior case found thatas of December, 1965 annual Christmas bonuses were partof Respondent's wage structure. The principal issue in thiscase is whether annual Christmas bonuses were still partofRespondent'swage structure inDecember, 1967.Evidence hereinafter detailed demonstrates that they werenot.BMaterial Findings in Prior CaseThe Board found in the prior case that the Union, sinceitscertification on July 27, 1964, had been the statutoryrepresentative of all Respondent's selling and nonsellingemployees, excluding guards and supervisors, and that onNovember 18, 1965, Respondent and the Union enteredinto a 3-year contract. The parties stipulated in the priorcase (TXD):Since about 1950 and prior to 1965 Respondent haspaid to its employees [in the bargaining unit] shortlybefore Christmas each year a bonus in the form of acheck. The amount of the check for each employee hasvariedfrom year to year. Some employees havereceived a greater amount than other employees. Theamount was not based on profit, sales, or any particularformula, but the Respondent attempted to adjust theamount according to the value of each employee'sservices to the Respondent None of the employees weretold at or prior to hiring that they would be paid aChristmas bonus .Intheyear 1965 Respondent decided that itseconomic position did not justify the payment ofChristmasBonuses.Respondent failed to pay saidbonuses without giving notice to or offering to bargainwith the Union concerning its decisionOn the basis of these facts, and the parties' entirestipulation, the Board found and concluded:It has long been held that Christmas bonuses which arenot gratuities and which have been paid with regularityover extended periods of time are not only an integralpartof the wage structure, but also constitute amandatory subject of bargaining. In view of theRespondent's regularity in the payment of such bonusesover 15 consecutive years, we are persuaded that theChristmas bonuses are not mere gifts or "discretionary"'Mallory Capacitor Company,a Divisionof P R Mallory & Co, Inc,169NLRB No5,FitzgeraldMillsCorporation,139NLRB 802, 803,NLRB v M LTownsend, 185 F 2d 378, 381 (C A 9)bonuses as claimed, and that, as also has long beenestablished, the Respondent's employees had the rightto expect and rely upon the continuation of such bonuspayments as part of their wages. It then follows thatsincethesubjectofChristmasbonuseswas notdiscussed during negotiations and because the contractdoes not contain an express provision giving theRespondent the right to take unilateral action withregard thereto, the Respondent was under a statutoryduty to bargain about its decision to discontinue, and itsdiscontinuance of, its past practice of paying suchannual bonusesThe Respondent's unilateral actionswhich resulted in changes in the wages and terms ofemployment of its employees, therefor, even thoughsuch actionsmay not have been taken in bad faithviolate its statutory bargaining obligation Accordinglywe find that the Respondent, by unilaterally deciding todiscontinue,andbyunilaterallydiscontinuing, thepayment of Christmas bonuses in 1965 to its employeesin the appropriate unit, violated Section 8(a)(1) and (5)of the Act. [footnotes omitted.]In its order in the prior case, the Board required theRespondent to cease and desist from refusing to bargainwith the union with respect to Christmas bonuses or anyother term or condition of employment by unilaterallyeffecting changes in bonus payments or any term orcondition of employment of its employees and to "pay toeach of its employees in the appropriate unit the amountsdue them for the 1965 Christmas bonus, to be computedin the manner set forth in this decision and order "Respondent was not specifically ordered to reinstate itspractice of paying annual Christmas bonuses.C. Developments Subsequent to September 22, 1966The Respondent did not pay Christmas bonuses for theyear 1966 nor for the year 1967 The Respondent did,after issuance of the Board's order of November 26, 1967pay the bonus which it had unlawfully withheld in 1965.The collective-bargainingagreemententeredintobetween the Union and the Respondent on November 18,1965 expired on May 11, 1968 and the parties at the timeof this hearing were in negotiations for a new contract.The Union has not at any time since September 22, 1966requested the employer to negotiate on the subject ofChristmas bonus The Union did not ask the employer topay a Christmas bonus in either 1966 or 1967. The Uniondid not protest the nonpayment of the 1966 Christmasbonus. The Union did not, other than by the filing of theinstantcharge,protest the nonpayment of the 1967Christmas bonus. The Respondent did not notify theUnion of its intention to pay no bonus in 1966, nor did itnotify the Union of its intention to pay no bonus in 1967,nor did it, prior to June, 1968, offer to bargain with theUnion on the subject of bonus.Burton Silvey, the Union's business agent, interrogatedby the General Counsel, testified that negotiations for a.renewal contract began in April, 1968 and that as far ashe knew, the only time Christmas bonus has beenmentioned was at a meeting in June which he attended,and that the following occurred:Q. (by Mr Weninger) Would you tell us what wassaidon the question of Christmas bonuses at themeeting you were in attendance?A At that time John [Gravenslund] told us thatthere was no money to pay the Christmas bonuses -- orno profit to pay the Christmas bonuses for the year1967 WASHINGTON HARDWARE AND FURNITURE CO.67Q. Did he say anything else on the subject?A. No, this was as far as we went.Q. Is that all he said on that subject?A. YesQ. Are those his exact words to the best of yourknowledge?A. Yes, they were.Under cross-examination by Respondent's Counsel, Mr.Silvey testifiedQ. You stated that you were at a meeting in June of1968 and you heard Mr. Gravenslund state in referenceto the matter of Christmas bonuses for '67 that "therewas no money to pay them" What did DorothyHarrold [Secretary-treasurer of the Union] then state?What did you then state to that?A Then Dorothy said that we should file or goaheadwith this decision of the National LaborRelations Board and let them decide the case and letGravenslund prove to the N L.R.B there wasn't profitsenough to pay the Christmas bonuses.Q. She indicated that if the company did not show aprofit for 1967 it would be all right for the union not tohave a bonus for that year Is that her position?A. That is what she stated.In explanation of the Union's failure to make anydemand for payment of the 1967 Christmas bonus or torequest bargaining on subject of Christmas bonus, Mr.Silvey testified:Well at this time we did not know what the Board'sdecisionwas going to be. We didn't know that theyweren't going to cover the bonus for Christmas of '66or '67.D. Respective Arguments of General Counsel andRespondentThe General Counsel argues in substance that theannual Christmas bonus is still part of Respondent's wagestructure,and that Respondent was and is under acontinuing duty to pay such bonuses. He asserts thatRespondent's failure to pay the bonus in December, 1966and in December 1967, constituted unilateral changes inwages and working conditions in breach of such duty. Heconcedes that Section 10(b) of the Act precludes thefinding of a violation based on the nonpayment of the1966 bonus. He points out the fact that the Union hasnever consented to the nonpayment of any Christmasbonus and has not waived its statutory right to bargain onthe subject of Christmas bonus.Respondent concedes that Christmas bonus is amandatory subject of bargaining and that it is obligated tobargain with the Union upon request. Respondent pointsout that the Union has not at any relevant time requestedbargaining on the subject of Chnstmas bonus. Respondentfurther relies on the testimony of Silvey, above set forth,to establish that the parties bargained and reached anaccord on the 1967 Christmas bonus. Its argument is, inessence, that when Respondent's negotiator stated thatthere was no money to pay the 1967 Christmas bonus, theUnion's negotiator agreed that there should be no bonusprovided Respondent could demonstrate to the Board thatitmade no profit in 1967, and that the Union's conditionwas satisfied by the testimony of Gravenslund in thisproceeding. Respondent further urges, on the authority ofGeneral Telephone Company of Florida v N L R.B,337F.2d 452 (C.A. 5), that an order requiring Respondent topay any past or future bonus would be inappropriate,since there has not been any deliberate, purposeful refusalby Respondent to engage in negotiations.The General Counsel attempts to justify the Union'ssilence by asserting that the Union was not seeking anychange in the established and existing bonus practice, andthat there was, therefore, no occasion for it to make anydemand for bargaining If the Respondent wished tochange its bonus practices, it was the obligation of theRespondent to broach the subject to the Union. When theRespondent took unilateral action it violated Section8(a)(5) of the Act. As to Respondent's contention that theparties had reached an accord on the subject of the 1967bonus, the General Counsel, without conceding that in anysense there was an agreement, asserts that such anagreementwould not excuse Respondent's unilateralaction, nor oust the Board of jurisdiction The GeneralCounsel requests that,inter alia,Respondent be orderedto pay the 1967 bonusE Concluding FindingsThe theory of the General Counsel is, in essence, thatthe Board, having found that the Christmas bonus was anintegral part of the wage structure, and having orderedRespondent to pay the 1965 bonus, and having orderedtheRespondent to refrain from unilateral action in thefuture, the annual Chnstmas bonus was part of the wagestructure in 1967, and Respondent's failure to pay the1967 bonus wasa per seviolation of Section 8(a)(5) of theAct. This proposition rests on a false assumption and on apresumption of law which has been overcome by theevidence before me. The proposition assumes that theBoard'sorder required the employer to restore andmaintain itspractice of paying annual Christmas bonuses.Ido not so read the order. The Board specifically found"thattheRespondent,byunilaterallydecidingtodiscontinue,andbyunilaterallydiscontinuing,thepayment of Christmas bonuses in 1965 to its employees inthe appropriate unit, violated Section 8(a)(1) and (5) ofthe Act." This is a clear finding that the practice, whichhad continued for many years had been effectively, albeitunlawfully discontinued It was well within the power ofthe Board to order that the practice be resumed but theBoard chose not to exercise this power.' As of the date ofthe hearing in the prior case, September 22, 1966, theannualChristmas bonus was not part of the wagestructure. The record before me demonstrates that it wasnot part of the wage structure in 1966, nor in 1967, nor atthe time of the hearing in 1968. Good faith bargainingrequires that the party seeking a change in existingconditions of employment has the obligation and duty topropose such change to the other party and request hisagreement. Respondent breached this duty when in 1965 iteffected a unilateral change in the wages of its employees.The Board's order in the prior case constitutes a completeremedy for this violation In the case before me, it is theUnion which is seeking to effect a change in existingconditions of employment The Union's failure to makeany request of the Respondent is fatal to the position oftheGeneralCounsel.MotoresearchCompany,138NLRB, 1490, 1493.There is no merit to Respondent's contention thatagreement was reached on the subject of the 1967 bonus.Respondent did, although belatedly, offer to negotiate andthe Union rejected this offer because it preferred to let the'Cf.L JDreihrtgMotors,168NLRB No 76, wherein the Boardordered the Respondent to resume the practice of paying for Sundayholidays, and make employees whole 68Board decide the case.DECISIONS OF NATIONAL LABOR RELATIONS BOARDCONCLUSIONS OF LAW1.Gravenslund Operating Company d/b/a WashingtonHardwareandFurnitureCompany is engaged incommerce within the meaning of Section 2(6) and (7) ofthe Act2.RetailClerksUnionNo 1612, Retail ClerksInternationalAssociation,AFL-CIO, is a labororganization within the meaning of Section 2(5) of theAct.3.All full- and regular part-time employees employedby the Respondent at its retail outlet at 6 WestKennewick Avenue, Kennewick, Washington, exclusive ofguards and supervisors as defined in the Act, constitute aunit appropriate for the purposes of collective bargainingwithin the meaning of Section9(b) of the Act.4. The Unionis, and at all time sinceJuly 27, 1964, hasbeen, the exclusive certified representative of all employeesintheaforesaidunitfor the purposes of collectivebargaining with respect to rates of pay, wages,hours ofemployment,andothertermsandconditionsofemployment5Respondent has not taken unilateral action inderogation of the rights of the Union as the exclusivecollective-bargainingrepresentativeofRespondent'semployees,and has not refused to bargainwith the Unionwithin the meaning of Section 8(a)(1) and(5) of the ActRECOMMENDED ORDERIt is recommended that the complaint be dismissed.